ACCEPTED
                                                                                          03-14-00238-CR
                                                                                                 4078277
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      2/9/2015 3:52:56 PM
                                                                                        JEFFREY D. KYLE
                               No. 03-14-00238-CR                                                  CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                              COURT OF APPEALS                        AUSTIN, TEXAS
                                                                  2/9/2015 3:52:56 PM
                          THIRD DISTRICT OF TEXAS                   JEFFREY D. KYLE
                                                                          Clerk

                                 AUSTIN, TEXAS

SHRIYA BIMAN PATEL                         §                           APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

             APPEAL FROM THE 331ST JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-12-900230

            STATE'S SECOND MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) Following her conviction for Arson, the appellant filed her notice of appeal

in the above cause on March 25, 2014. Appellant’s counsel filed a brief on December

10, 2014.


                                           1
      (b)      The State’s brief is currently due on February 9, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: one.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. During the period since the appellant’s brief was filed, the undersigned

            attorney has completed and filed an original brief in another pending

            appellate case, (i.e., Jose Luis Sosa v. State of Texas, No. 03-13-00764-CR).

            The undersigned attorney is responsible for preparing the State’s brief in two

            other pending appellate cases, (i.e., Charles Anthony Malouff, Jr. v. State of

            Texas, No. 03-13-00723-CR; and Jeron Deangelo Neal v. State of Texas, No.

            03-14-00155-CR).

      2. In addition, the undersigned attorney, as the director of the Appellate

            Division of the Travis County District Attorney’s Office, has been required,

            during the pendency of the instant appeal, to spend a considerable amount of

            time working on a variety of other legal matters and administrative issues.




                                             2
      3. This request is not made for the purpose of delay, but to ensure that the

         Court has a proper State’s brief to aid in the just disposition of the above

         cause.

      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to March 11, 2015.

                                             Respectfully submitted,

                                             ROSEMARY LEHMBERG
                                             District Attorney
                                             Travis County, Texas

                                             /s/ M. Scott Taliaferro
                                             M. Scott Taliaferro
                                             Assistant District Attorney
                                             State Bar No. 00785584
                                             P.O. Box 1748
                                             Austin, Texas 78767
                                             (512) 854-9400
                                             Fax No. (512) 854-4810
                                             Scott.Taliaferro@traviscountytx.gov
                                             AppellateTCDA@traviscountytx.gov




                                         3
                       CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

309 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                          CERTIFICATE OF SERVICE


      I hereby certify that, on the 9th day of February, 2015, a true and correct copy

of this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Ken Mahaffey,

Attorney at Law, P.O. Box 684585, Austin, Texas 78768.

                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                                          4